Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S RESPONSE
In response to the application filed 06/01/2020, the preliminary amendment has been entered and the application has been examined.  The examiner has considered the presentation of claims in view of the disclosure and the present state of the prior art.  And it is the examiner's position that the claims are unpatentable for the reasons set forth in this Office action:
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeo (JP 2006-131031) (See English translation in IDS).
Regarding claim 1, Takeo discloses an on-board device (a vehicle function control device 300 in paragraphs [0014]-[0021], fig. 1), comprising:
a storage unit that stores biometric information of a user of a vehicle that is used for authentication (the vehicle function control device 300 is provided with a biometric authentication device 100, the biometric authentication device 100 including a storage device 16 (corresponding to the "storage unit") that stores registered biometric data (corresponding to the "biometric information") which is compared with biometric data 
a control unit that increases difficulty of authenticating biometric information not having been used for authentication for a predetermined period or deletes such biometric information from the storage unit (the biometric authentication device 100 includes a “control unit” (ECU 18) that uses the biometric data acquired by the biometric data acquisition means to count the boarding frequency of a user, and when the boarding frequency exceeds a predetermined frequency, the biometric authentication device 100 stores (corresponding to "storing personal information which includes at least biometric information of the user" of claim 7) the biometric data corresponding to said user in the storage device 16 as the registered biometric data in paragraphs [0037]-[0043], fig. 2; and the biometric authentication device 100 determines whether a user who has been absent for a long time, for whom the time since the last boarding time has exceeded a predetermined time period, is present on the basis of a history updated according to a verification result of the registered biometric data, and erases, from the storage device 16, the registered biometric data corresponding to the user determined to be a user who has been absent for a long time (paragraphs [0048]-[0049], fig. 2).
Regarding claim 7, Takeo discloses a biometric information scanning unit that scans the biometric information of the user (biometric data acquisition means such as a fingerprint sensor 12 or an in-vehicle camera 14 in paragraphs [0014]-[0021], fig. 1),
wherein the storage unit stores personal information including at least the .

Claims 2, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Takeo (JP 2006-131031) as applied above and further in view of Kursun (US 2015/0035643).
Takeo discloses erasing biometric data, but does not expressly disclose erasing all biometrics.
Kursun discloses an analogous art biometric access device that deletes/erases all biometric data after expiration of a second period to provide a full lock down (para 0148-0160). 
Regarding claim 2, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Takeo, wherein, in case of deleting biometric information not having been used for authentication for a predetermined period from the storage unit, and when all biometric information stored in the storage unit have not been used for authentication, the control unit deletes personal information of all users stored in the storage unit together with all the biometric information in view Kursun disclosing to delete/erase all biometric data after expiration of a second period to provide a full lock down.
Regarding claim 8, Takeo discloses maintaining history of users sharing the 
Kursun discloses an analogous art biometric access device with history provided in a history table (para 0111, 0117-0118, 0122). 
Regarding claim 8, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the storage unit generates a table that associates the personal information with each of users sharing the vehicle in view of Takeo disclosing generating a history and Kursun disclosing that it is obvious to provide such history as a table. 
Regarding claim 10, Takeo (paragraph [0016]) lists "fingerprints," "vein patterns," "photographic images of a specific location (for example, the face) of a person," and "iris patterns" as examples of the biometric data.
Additionally, Kursun (para 0030, 0056. 0069, 0133) discloses the features of using the "heart rate", “pulse” and “heart beat.”  The examiner takes official notice that or the "blood pressure" is well known similar biometric information
Regarding claim 10, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the biometric information scanning unit scans one or more selected from fingerprint, vein, pulse rate, blood pressure, facial image and iris as the biometric information of the user, and one or more selected from fingerprint, vein, pulse rate, blood pressure, facial image and iris is/are stored as the biometric information of the user in the storage unit in view of the biometric information types in Takeo and Kursun and in view of “blood pressure” being well known biometric information.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Takeo (JP 2006-131031) as applied above and further in view of Li (US 2016/0316363).
Takeo discloses erasing biometric data, but does not expressly disclose erasing all biometrics.
Li discloses an analogous art biometric access device that deletes/deactivate all user accounts and personal information to allow a new user to program into the device his/her new personal and account information (para 0292). 
Regarding claim 2, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Takeo, wherein, in case of deleting biometric information not having been used for authentication for a predetermined period from the storage unit, and when all biometric information stored in the storage unit have not been used for authentication, the control unit deletes personal information of all users stored in the storage unit together with all the biometric information in view Li disclosing to delete all user accounts and personal information to allow a new user to program into the device his/her new personal and account information.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Takeo (JP 2006-131031) as applied above and further in view of Hamada (US 2010/0079243).
Takeo does not expressly disclose increase a threshold or lower a priority.
Hamada discloses an analogous art authentication system where authentication 
Regarding claim 3, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Takeo, wherein, in case of increasing difficulty of authenticating the biometric information not having been used for authentication for a predetermined period, the control unit increases a threshold for authenticating the biometric information not having been used for authentication in view of Hamada disclosing increasing threshold value when long elapsed time from previous authentication such as one month to increase convenience.
Regarding claim 4, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Takeo, wherein, in case of increasing difficulty of authenticating the biometric information not having been used for authentication for a predetermined period, the control unit lowers the priority of the biometric information not having been used for authentication in view of Hamada disclosing decreasing priority (authentication level of weight) when long elapsed time from previous authentication such as one month to increase convenience.
Regarding claim 5, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, after increasing the difficulty of authentication, the control unit deletes the .

Claim 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Takeo (JP 2006-131031) as applied above and further in view of Masahiro (JP 2008-276359) (See English translation in IDS).
Takeo discloses (paragraphs [0037]-[0043], fig. 2) history (corresponding to the "history information") used for determining the user who has been absent for a long time is configured so that a count value (corresponding to the "used frequency") of the user related to the registered biometric data is incremented when the registered biometric data is included in the biometric data acquired by the biometric data acquisition means.  Takeo does not expressly disclose lower a priority or history in chronological time order.
Masahiro discloses an analogous art authentication system where authentication history sequential collates each authentication data in chronological time order of the stored authentication success time such that priority (order) decreases with longer elapsed time from previous authentication to shorten authentication time for recent/frequent use (para 0049-0051).
Regarding claim 4, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Takeo, wherein, in case of increasing difficulty of authenticating the biometric information not having 
Regarding claim 6, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the control unit selects the biometric information not having been used for a predetermined period, based on history information that is generated by arranging, among the biometric information of the users stored in the storage unit, biometric information used for authentication in time series and adding usage frequency information to each of the biometric information used for authentication in view of Takeo adding use frequency (count) information and Masahiro disclosing authentication history sequentially collates each authentication data in chronological time order of the stored authentication success time to shorten authentication time for recent/frequent use. 

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takeo (JP 2006-131031) and Kursun (US 2015/0035643) as applied above and further in view of Masahiro (JP 2008-276359) (See English translation in IDS).
Takeo discloses (paragraphs [0037]-[0043], fig. 2) history (corresponding to the "history information") used for determining the user who has been absent for a long time is configured so that a count value (corresponding to the "used frequency") of the user related to the registered biometric data is incremented when the registered biometric data 
Masahiro discloses an analogous art authentication system where authentication history sequential collates each authentication data in chronological time order of the stored authentication success time such that priority (order) decreases with longer elapsed time from previous authentication to shorten authentication time for recent/frequent use (para 0049-0051).
Regarding claim 9, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above wherein, when generating the table, the storage unit arranges the users in order of priority, and when each of the users resisters a plurality of biometric information, the storage unit arranges the biometric information of the user in order of priority in view of Masahiro disclosing authentication history sequentially collates each authentication data in chronological time order of the stored authentication success time to shorten authentication time for recent/frequent use.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Borza (US 5867802) and Belavadi (US 2017/0308694) disclose biometric access with automatic deletion.  Goto (US 2019/0018941) discloses authentication device that can change priority order of registered user/ person specifiable information.
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C HOLLOWAY III whose telephone number is (571) 272-3058.  The examiner can normally be reached on M-F from 7:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached on (571) 272-3059.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

2/27/2021							 /EDWIN C HOLLOWAY III/
(571) 272-3058		   Primary Examiner, Art Unit 2683